961 F.2d 1578
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert A. SKOMRA, Plaintiff-Appellant,v.AMERICAN TELEPHONE AND TELEGRAPH COMPANY, Defendant-Appellee.
No. 90-4131.
United States Court of Appeals, Sixth Circuit.
April 22, 1992.

Before KEITH and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Robert Skomra, filed this action in the district court alleging age discrimination pursuant to the Age Discrimination in Employment Act, 29 U.S.C. § 621 ("ADEA"), as well as retaliation for the filing of prior Equal Employment Opportunity Commission ("EEOC") claims.   Plaintiff appeals the district court's:  (1) denial of his motion to compel defendant, American Telephone and Telegraph Company, to produce the ages of certain 1981 test takers:  (2) refusal to admit into evidence an EEOC finding that defendant had committed age discrimination in violation of the ADEA;  and (3) denial of his motion for a new trial or JNOV.


2
The relevant facts are set forth in the appropriate district court orders and need not be restated here.   The questions of discovery and the admission of the EEOC findings are discretionary with the trial court.   We find no abuse of that discretion.   See Criss v. City of Kent, 867 F.2d 259 (6th Cir.1988):   Heard v. Mueller Co., 464 F.2d 190, 194 (6th Cir.1972).   For the reasons set forth in the district court's orders pertaining to each of plaintiff's contentions on appeal, we AFFIRM the decision by Judge John D. Holschuh.